Clark, J.:
This action is brought on a promissory note given to plaintiff by defendants. It was given for part of the purchase price of an automobile, and was a renewal note. When it became due one of the defendants took the car back to plaintiff’s service station in Salamanca and left it, but this occurred in the absence of plaintiff.
When the car was purchased the business was done by defendants through one H. E. Waite, who was plaintiff’s sales agent.
Defendants claimed on the trial that the car was returned in pursuance of an arrangement made by them with this Mr. Waite to the effect that they might return the car to plaintiff in payment of this note.
There is no claim that plaintiff was present at the time of this alleged talk with Waite, and the latter denied that he ever made any such arrangement, and plaintiff disclaimed all knowledge of it.
On the trial and over plaintiff’s objection and exception defendants were permitted to give evidence as to this claimed arrangement with Waite, without proving his authority to make such an arrangement, and without connecting plaintiff with it in any way.
*469We think this was such a substantial error that it requires a reversal of the judgment. There was no proof that plaintiff personally made the arrangement, or that he knew anything about it, or that Waite was authorized to act for him in any way, except to sell the automobile.
Defendants claim that when they returned the car plaintiff’s bookkeeper was present and was told about this arrangement, but there is no proof that he had authority to accept the car in payment of the note, or that plaintiff knew anything about the car being returned until later.
When defendants returned the automobile in pursuance of this arrangement they claimed to have made with plaintiff’s selling agent and bookkeeper, it was all in plaintiff’s absence, and under the circumstances it was incumbent on defendants to know of the agent’s authority and to prove it before plaintiff could be bound by the arrangement. (Dudley v. Perkins, 235 N. Y. 448; Churchill Grain & Seed Co., Inc., v. Buchman, 204 App. Div. 30.)
While the negotiations with defendants for the sale of the auto-.', mobile were made with plaintiff’s selling agent Waite, there was ¡ a written contract subsequently made between the parties and j signed by plaintiff and the defendants. Waite was at most a special agent authorized to sell cars, and if defendants undertook \ to deal with him to the extent of modifying the terms of the written : contract between the parties, relying on the agent’s authority to do it, they were acting at the risk of being bound by the contract' as it was made and signed by the parties. (Dudley v. Perkins, supra.)
When Waite sold defendants the automobile his powers were exhausted and he had no implied authority to change the written contract. (Churchill Grain & Seed Co., Inc., v. Buchman, supra; 31 Cyc. 1360; 1 McAdam Landl. & Ten. [4th ed.] 914.) This latter author says on this subject: “ An agent may have power to make a contract, without having or retaining the power of altering or rescinding it after it has been made.”
Plaintiff complains that he was deprived of a substantial right by being refused permission to open and close the case. I do not think there was error in the holding of the trial court. The action was brought by the payee of a note against the makers, which note had never passed out of the payee’s hands — at least, there is no allegation in the complaint to that effect. It was, therefore, not necessary to show presentment and protest and protest fees were not recoverable. (8 C. J. 1103; Hills v. Place, 48 N. Y. 520; Bush v. Gilmore, 45 App. Div. 89.)
The admission in .evidence of alleged conversations with plaintiff’s *470selling agent Waite about returning this automobile in payment of the note, which conversations were not in the presence of plaintiff, and without his knowledge and authority, was error, for the declarations of the agent were inadmissible to establish his authority. (Tiernan v. Havens, 162 App. Div. 656; Shesler v. Patton, 114 id. 846; Miller v. Barnett, 158 id. 862.)
These errors which. unfortunately crept into the case require a new trial, and it will not be necessary to discuss the other points raised by the exceptions.
The judgment and order should be reversed upon the law, and a new trial granted, with costs to the appellant to abide event.
AH concur, except Davis, J., who dissents and votes for affirmance.
Judgment and order reversed on the law and new trial granted, with costs to appellant to abide event.